Exhibit 10.12

 

EXECUTIVE Employment AGREEMENT 

(M. Davis Goodson, Jr.)

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into
as of December 21, 2017 (the “Effective Date”) by and between M. Davis Goodson,
Jr. (“Executive”) and NATIONAL BANK OF COMMERCE, a national banking association
(“NBC” or the “Bank”).

 

RECITALS

 

WHEREAS, Executive currently serves as the Executive Vice President, Senior
Lender and Chief Credit Officer of NBC; and

 

WHEREAS, the Bank and Executive desire to enter an employment agreement to
memorialize the terms of Executive’s employment.

 

NOW, THEREFORE, in consideration of the mutual covenants, promises and
obligations set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereby
agree as follows:

 

AGREEMENT

 

1.           Effective Date; Term. Upon the terms and subject to the conditions
set forth in this Agreement, the Bank hereby employs Executive, and Executive
hereby accepts such employment, for the term commencing on the Effective Date
and, unless otherwise earlier terminated pursuant to Section 5 hereof, ending at
11:59 p.m. Central Time on the fifth anniversary of the Effective Date (the
“Term”). Upon expiration of the Term, this Agreement shall terminate, unless
extended or renewed by the parties in writing, and Executive’s employment shall
continue on an “at will” basis.

 

2.           Position and Duties; Extent of Service.

 

(a)          Position and Duties. Executive is hereby employed on the Effective
Date as the Executive Vice President, Senior Lender and Chief Credit Officer of
NBC. In his capacity as the Executive Vice President, Senior Lender and Chief
Credit Officer of NBC, Executive shall perform for the Bank all duties incident
to such position, subject to the supervision and direction of Richard Murray,
IV, the President and Chief Executive Officer of NBC, or his designee(s).
Subject to Executive’s right to terminate employment for Good Reason (as defined
in Section 5(d)(ii) hereof), Executive shall perform such other services for the
Bank or its affiliated companies as the Bank from time to time shall direct, and
the duties, services and reporting relationship of Executive and the title of
Executive’s position may be extended, reduced, re-assigned, curtailed or
modified by the Bank from time to time without breaching or affecting the
enforceability of the terms of this Agreement.

 

 

--------------------------------------------------------------------------------

 

 

(b)          Extent of Service. Executive shall use Executive’s best efforts in,
and devote Executive’s full time, attention and energy to, the Bank’s business,
and Executive shall not conduct any other activities that are or may be
detrimental to the Bank’s business; provided, however, that Executive shall have
the right to manage and pursue personal and family interests, make passive
investments in securities, real estate and other assets and participate in
charitable and community activities and organizations so long as such
activities, individually or in the aggregate, do not adversely affect the
performance of Executive’s duties and obligations to the Bank and are not
detrimental to the Bank’s business.

 

3.         Place of Performance. The principal place of Executive’s employment
shall be Birmingham, Alabama, where Executive is currently based; provided,
however, that Executive may be required to travel on Bank business during the
Term to locations including, but not limited to, such other cities in which the
Bank may do business from time to time.

 

4.           Compensation and Benefits.

 

(a)         Base Salary. During the Term, Executive’s total annual base salary
(“Base Salary”) shall be not less than $275,000, less normal withholdings,
payable in periodic installments in accordance with the Bank’s customary payroll
practices and applicable wage payment laws, but no less frequently than monthly.

 

(b)         Annual Bonus. For each fiscal year during the Term, Executive shall
be eligible to receive a cash bonus (the “AIP Bonus”) based on the achievement
of performance goals under the Annual Incentive Program (the “AIP”) established
and administered by the Compensation Committee of the Board of Directors of
National Commerce Corporation (“NCC”). The target amount of the AIP Bonus for
each fiscal year shall be determined by the Compensation Committee before March
15th of the year to which such bonus relates (the “Target AIP Amount”);
provided, however, that the Target AIP Amount shall not be less than 30% of
Executive’s Base Salary for that fiscal year. The AIP Bonus shall be subject to
approval by the NCC Board prior to payment thereof and shall be paid by March
15th of the year immediately following the year to which such bonus relates.

 

(c)          Equity Awards. Executive will be eligible to receive awards under
the National Commerce Corporation 2017 Equity Incentive Plan and any other stock
option, stock purchase or equity based incentive compensation plan or
arrangement adopted by NCC from time to time under which senior executives of
the Bank are eligible to participate (“Equity Awards”). Executive’s
participation in, and awards under, such plans and arrangements, if any, will be
determined from time to time by the Board of Directors of NCC or its designee,
as the case may be.

 

(d)         Benefits. Executive is entitled to vacation days, paid holidays and
sick days, and to participate in the Bank’s health and retirement plans, as
provided in the Bank’s personnel policy and subject to such plans’ eligibility
provisions, as such may be amended from time to time.

 

2

--------------------------------------------------------------------------------

 

 

(e)          Business Expenses. Executive shall be entitled to reimbursement for
reasonable and necessary out-of-pocket business expenses incurred by Executive
in the performance of Executive’s duties hereunder; provided, however, that
Executive shall, as a condition of reimbursement, submit verification of the
nature and amount of such expenses in accordance with reimbursement policies
from time to time adopted by the Bank and in sufficient detail to comply with
rules and regulations promulgated by the Internal Revenue Service.

 

(f)          Perquisites. During the Term, Executive shall be entitled to fringe
benefits and perquisites consistent with the practices of the Bank, and to the
extent that the Bank provides similar benefits or perquisites (or both) to
similarly situated executives of the Bank.

 

(g)          Clawback of Compensation. Notwithstanding any other provisions in
this Agreement to the contrary, any incentive-based compensation, or any other
compensation, paid to Executive pursuant to this Agreement or any other
agreement or arrangement with the Bank that is subject to recovery under any
law, government regulation or stock exchange listing requirement will be subject
to such deductions and clawbacks as may be required to be made pursuant to such
law, government regulation or stock exchange listing requirement (or any policy
adopted by the Bank pursuant to any such law, government regulation or stock
exchange listing requirement). Notwithstanding the foregoing, repayment by
Executive will be required in, but will not be limited to, the following
circumstances:

 

(i)       where such compensation was in excess of what should have been paid or
made available because the determination of the amount due was based, in whole
or in part, on materially inaccurate financial information of the Bank;

 

(ii)       where such compensation constitutes “excessive compensation” within
the meaning of 12 C.F.R. Part 30, Appendix A;

 

(iii)       where Executive has committed, is substantially responsible for or
has violated the respective acts, omissions, conditions or offenses outlined
under 12 C.F.R. Section 359.4(a)(4); and

 

(iv)     if NBC becomes, and for so long as NBC remains, subject to the
provisions of 12 U.S.C. Section 1831o(f), where such compensation exceeds the
restrictions imposed on the senior executive officers of such an institution.

 

Executive agrees to return within sixty (60) days, or within any earlier
timeframe required by applicable law or any recoupment policy, any such
compensation properly identified by the Bank by written notice. If Executive
fails to return such compensation within the applicable time period, Executive
agrees that the amount of such compensation may be deducted from any and all
other compensation owed to Executive by the Bank. The provisions of this Section
4(g) shall be modified to the extent, and remain in effect for the period,
required by applicable law.

 

5.           Termination of Employment.

 

(a)          Death. Executive’s employment shall terminate automatically upon
Executive’s death.

 

3

--------------------------------------------------------------------------------

 

 

(b)         Disability. If the Bank or Executive determines in good faith that
the Disability (as defined below) of Executive has occurred during the Term,
either such party may give written notice of its or his intention to terminate
Executive’s employment on account of Executive’s Disability. In such event,
Executive’s employment with the Bank shall terminate effective on the 30th day
after receipt of such written notice by either party; provided, however, that,
within the thirty (30) days after such receipt, Executive shall not have
returned to full-time performance of Executive’s duties. For purposes of this
Agreement, “Disability” shall mean Executive’s inability, as a result of illness
or injury, to perform the essential functions of Executive’s job, with or
without a reasonable accommodation, for a reasonable period of time, which the
parties generally anticipate would be 180 consecutive days.

 

(c)          Termination by the Bank. The Bank may terminate Executive’s
employment during the Term with or without Cause immediately on written notice
to Executive. For purposes of this Agreement, “Cause” shall mean: (i) abuse of
or addiction to intoxicating drugs (including alcohol); (ii) any act or omission
on the part of Executive that constitutes fraud, deceit, personal dishonesty,
misrepresentation, embezzlement, misappropriation of corporate assets, breach of
a duty owed to the Bank or conduct grossly inappropriate to Executive’s office;
(iii) Executive’s indictment or conviction for a felony or a crime of moral
turpitude; (iv) the suspension or removal of Executive by federal or state
banking regulatory authorities; (v) Executive’s material violation of any
banking law or regulation, memorandum of understanding, cease and desist order
or other agreement with any federal or state banking regulatory authority; (vi)
a material breach by Executive of any of the terms of this Agreement; or (vii) a
filing by or against Executive of any petition under the federal bankruptcy laws
or any state insolvency laws. Termination of Executive’s employment will not be
deemed to be for Cause unless and until the Bank delivers to Executive a written
notice of the basis of a finding of Cause. Except for a breach that, by its
nature, cannot reasonably be expected to be cured, Executive will be given
thirty (30) days from the delivery of written notice by the Bank within which to
cure any acts giving rise to a termination under items (i), (v) or (vi) in the
definition of Cause above; provided, however, that, if the Bank reasonably
expects irreparable injury from a delay of thirty (30) days, it may give
Executive notice of such shorter period within which to cure as is reasonable
under the circumstances, which may include the termination of Executive’s
employment without notice and with immediate effect. The Bank may place
Executive on paid leave for up to sixty (60) days while it is determining
whether there is a basis to terminate Executive’s employment for Cause. Any such
action by the Bank will not constitute Good Reason (as defined below).

 

(d)          Termination by Executive.

 

(i)       Executive’s employment may be terminated by Executive without Good
Reason by delivering to the Bank written notice of termination thirty (30) days
prior to the desired date of termination.

 

4

--------------------------------------------------------------------------------

 

 

(ii)       Executive’s employment may be terminated by Executive for Good
Reason. For purposes of this Agreement, the occurrence of the following events
shall be deemed to constitute “Good Reason,” unless Executive agrees in writing
that such event shall not constitute Good Reason: (A) a material diminution in
Executive’s position or responsibilities; (B) a reduction in Executive’s Base
Salary and, if such reduction occurs during the Change in Control Period (as
defined in Section 6(c) hereof), a reduction in Executive’s Base Salary in
effect immediately prior to the Change in Control (as defined in Section 6(c)
hereof); (C) a material breach of this Agreement by the Bank; (D) a relocation
of the principal place of Executive’s employment to a location more than fifty
(50) miles from the principal place of Executive’s employment set forth in
Section 3 hereof; or (E) a reassignment or other change of Executive’s duties as
described in this Agreement to an affiliate of the Bank not engaged in a similar
business. Notwithstanding any provision of this definition to the contrary,
prior to Executive’s termination for Good Reason, Executive must give the Bank
written notice of the existence of any grounds for Good Reason within thirty
(30) days of its initial existence, and the Bank shall have thirty (30) days
from the date of such notice in which to cure the condition giving rise to Good
Reason, if curable. For the sake of clarity, Good Reason shall not include
Executive’s death or Disability.

 

6.           Obligations upon Termination.

 

(a)          Termination Due to Death or Disability. If, during the Term,
Executive’s employment terminates due to death or Disability, then:

 

(i)       the Bank shall pay Executive or Executive’s estate, as applicable, in
a lump sum cash payment within thirty (30) days after the date of termination
(with the exact payment date to be determined by the Bank), the following
amounts (together, the “Accrued Amounts”):

 

(1)     Executive’s Base Salary through the date of termination, less
withholding for taxes and other similar items, to the extent not previously
paid;

 

(2)     any unreimbursed travel and other business expenses incurred by
Executive on or before the date of termination; and

 

(3)     any vested amounts under Employee Benefit Plans in accordance with the
terms and conditions governing such plans;

 

(ii)       Executive or Executive’s estate, as applicable, shall be entitled to
receive a portion of the AIP Bonus, the exact amount of which shall be
determined by the Compensation Committee of the NCC Board and paid in a lump sum
cash payment at the time such bonus awards are normally paid for such plan year;
provided, however, that the amount of the cash payment shall be no less than the
target AIP Bonus for the fiscal year in which the termination of employment
occurs based on the performance goals established under the AIP for such year,
multiplied by a fraction, the numerator of which is the number of days worked by
Executive during such final year and the denominator of which is 365 (the “Final
Year Pro Rata AIP Bonus”);

 

5

--------------------------------------------------------------------------------

 

 

(iii)       Executive or Executive’s estate, as applicable, shall be entitled to
receive the shares of NCC common stock to which Executive is entitled under any
outstanding Performance Share Awards (“PSAs”) or other Equity Awards on a
prorated basis, calculated in accordance with the terms and conditions governing
such awards; and

 

(iv)       all other Equity Awards outstanding shall be treated in accordance
with the stock option, stock purchase or equity based incentive compensation
plans or arrangements in place on the date of termination.

 

(b)          Termination by the Bank Without Cause or by Executive for Good
Reason – No Change in Control. If, during the Term, Executive’s employment is
terminated by the Bank without Cause, or by Executive for Good Reason, and such
termination is not in connection with a Change in Control (as defined below),
then:

 

(i)        the Bank shall pay Executive the Accrued Amounts in a lump sum cash
payment within thirty (30) days after the date of termination (with the exact
payment date to be determined by the Bank);

 

(ii)        the Bank shall pay Executive his then-current Base Salary until the
later of (A) the expiration of the Term or (B) the first anniversary of the
effective date of the termination of Executive’s employment (the “Continuation
Payments”);

 

(iii)       the Bank shall pay Executive a lump sum cash payment equal to the
AIP Bonus, if any, that Executive would have earned for the fiscal year in which
the termination of employment occurs based on the performance goals established
under the AIP for such year, the exact amount of which shall be determined by
the Compensation Committee of the NCC Board and paid in a lump sum cash payment
at the time such bonus awards are normally paid for such plan year; and

 

(iv)       all other Equity Awards outstanding shall be treated in accordance
with the stock option, stock purchase or equity based incentive compensation
plans or arrangements in place on the date of termination.

 

(c)          Termination by the Bank Without Cause or by Executive for Good
Reason – Change in Control. If Executive’s employment is terminated by the Bank
without Cause, or by Executive for Good Reason, and such termination occurs
during the period beginning one (1) year prior to and ending two (2) years
following a Change in Control (as defined below, and such period referred to
herein as the “Change in Control Period”), then:

 

(i)       the Bank shall pay Executive the Accrued Amounts in a lump sum cash
payment within thirty (30) days after the date of termination (with the exact
payment date to be determined by the Bank);

 

6

--------------------------------------------------------------------------------

 

 

(ii)       the Bank shall pay Executive a lump sum cash payment in an amount
equal to 2.99 times the sum of (A) Executive’s Base Salary in effect as of the
date of termination, plus (B) the greater of (i) the most recent AIP Bonus paid
to Executive prior to the Change in Control or (ii) the average of the three
most recent AIP Bonuses paid to Executive prior to the Change in Control, plus
(C) the greater of (i) the dollar value (as of the date of grant) of the most
recent PSAs granted to Executive prior to the Change in Control or (ii) the
average dollar value (as of the dates of grant) of the three most recent PSAs
granted to Executive prior to the Change in Control (the “CIC Severance
Payment”). Subject to Section 14 hereof, the CIC Severance Payment shall be paid
within sixty (60) days following the date of termination (except that such
amount shall be paid within sixty (60) days following the date of the closing of
the relevant Change in Control transaction if the termination of employment
occurs during the period beginning one (1) year prior to and ending on the date
of the Change in Control), with the exact payment date to be determined by the
Bank; and

 

(iii)       all other Equity Awards outstanding shall be treated in accordance
with the stock option, stock purchase or equity based incentive compensation
plans or arrangements in place on the date of termination.

 

For purposes of this Agreement, “Change in Control” shall mean: (i) the
acquisition (other than from NCC) in one or more transactions by any person of
the beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Securities Exchange Act of 1934, as amended) of 50% or more of (A) the
then-outstanding shares of the securities of NCC or (B) the combined voting
power of the outstanding securities of NCC at the time of determination that are
entitled to vote generally in the election of directors of NCC (“Voting
Securities”); (ii) the closing of a sale or other conveyance of all or
substantially all of the assets of NCC; or (iii) the effective time of any
merger, share exchange, consolidation or other business combination involving
NCC, if, immediately after such transaction, persons who hold a majority of the
outstanding voting securities entitled to vote generally in the election of
directors of the surviving entity (or the entity owning 100% of such surviving
entity) are not persons who, immediately prior to such transaction, held Voting
Securities. Notwithstanding the foregoing, a Change in Control shall not include
(X) any consolidation or merger effected exclusively to change the domicile of
NCC; (Y) any transaction or series of transactions principally for bona fide
equity financing purposes in which cash is received by NCC or indebtedness of
NCC is cancelled or converted or a combination thereof; or (Z) the acquisition
by any person of beneficial ownership of 50% or more of the Voting Securities as
a result of the acquisition of Voting Securities by NCC in a transaction that
reduces the number of Voting Securities outstanding; provided, however, that, if
after such acquisition by NCC such person becomes the beneficial owner of
additional Voting Securities that increases the percentage of outstanding Voting
Securities beneficially owned by such person, then a Change in Control shall be
deemed to occur at that time.

 

(d)          Termination by the Bank For Cause or by Executive Without Good
Reason. If, during the Term, Executive’s employment is terminated by the Bank
for Cause or by Executive without Good Reason, then the Bank shall pay Executive
the Accrued Amounts in a lump sum cash payment within thirty (30) days after the
date of termination (with the exact payment date to be determined by the Bank).

 

7

--------------------------------------------------------------------------------

 

 

(e)          Expiration of the Term.

 

(i)       If both (A) Executive’s employment has not been earlier terminated in
accordance with Section 5, and (B) this Agreement has not been extended, renewed
or replaced, then, upon the expiration of the Term, Executive’s employment will
continue on an “at will” basis, such that either party may terminate employment
at any time for any reason or no reason, any such termination shall not give
rise to any notice, payment, severance or other obligations on the part of the
Bank under this Section 6 or otherwise; or to any notice or other obligations on
the part of Executive under this Section 6; or to any non-competition or
non-solicitation restrictions under Section 12 hereof.

 

(ii)       Notwithstanding the foregoing, if Executive is terminated by the Bank
without Cause, or by Executive for Good Reason, during the Change in Control
Period, and such termination occurs subsequent to the expiration of the Term,
the provisions of Section 6(c) shall be deemed to survive the expiration of the
Term and the expiration of this Agreement, and Executive shall be entitled to
receive the payments set forth in Section 6(c) hereof.

 

(f)          Resignations. Upon termination of Executive’s employment hereunder
for any reason, Executive shall be deemed to have resigned from all positions
that Executive holds as an officer or member of the board of directors (or a
committee thereof) of the Bank or any of its affiliates.

 

7.           Mitigation. In no event shall Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to Executive under any of the provisions of this Agreement, and any amounts
payable pursuant to this Agreement shall not be reduced by compensation that
Executive earns on account of employment with another employer.

 

8.           Release of Claims. Notwithstanding anything to the contrary in this
Agreement, the Bank shall be obligated to provide the Final Year Pro Rata AIP
Bonus, the Continuation Payments and the CIC Severance Payment only if within
forty-five (45) days after the date of termination, Executive shall have
executed a general release of claims and covenant not to sue, in a form
satisfactory to Executive and the Bank, and such release agreement shall not
have been revoked within any revocation period specified in the release
agreement.

 

9.           Limitation of Benefits – Section 280G.

 

(a)          If any of the payments or benefits received or to be received by
Executive (including, without limitation, any payment or benefits received in
connection with a Change in Control or Executive’s termination of employment,
whether pursuant to the terms of this Agreement or any other plan, arrangement
or agreement, or otherwise) (all such payments collectively referred to herein
as the “280G Payments”) constitute “parachute payments” within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”) and
would, but for this Section 9, be subject to the excise tax imposed under
Section 4999 of the Code (the “Excise Tax”), then, prior to making the 280G
Payments, (i) the parties hereby agree, to the extent reasonably possible, to
take all action and execute such documents that may be necessary to ensure that
none of the 280G Payments shall constitute “parachute payments” within the
meaning of Section 280G of the Code; provided, however, that, to the extent that
this is not reasonably possible, then (ii) a calculation shall be made comparing
(A) the Net Benefit (as defined below) to Executive of the 280G Payments after
payment of the Excise Tax to (B) the Net Benefit to Executive if the 280G
Payments are limited to the extent necessary to avoid being subject to the
Excise Tax. Only if the amount calculated under (A) above is less than the
amount under (B) above will the 280G Payments be reduced to the minimum extent
necessary to ensure that no portion of the 280G Payments is subject to the
Excise Tax. “Net Benefit” shall mean the present value of the 280G Payments net
of all federal, state, local, foreign income, employment and excise taxes. Any
reduction made pursuant to this Section 9 shall be made in a manner determined
by the Bank that is consistent with the requirements of Section 409A of the
Code.

 

8

--------------------------------------------------------------------------------

 

 

(b)          All calculations and determinations under this Section 9 shall be
made by an independent accounting firm or independent tax counsel appointed by
the Bank (the “Tax Counsel”) whose determinations shall be conclusive and
binding on the Bank and Executive for all purposes. For purposes of making the
calculations and determinations required by this Section 9, the Tax Counsel may
rely on reasonable, good faith assumptions and approximations concerning the
application of Section 280G and Section 4999 of the Code. The Bank and Executive
shall furnish the Tax Counsel with such information and documents as the Tax
Counsel may reasonably request in order to make its determinations under this
Section 9. The Bank shall bear all costs that the Tax Counsel may reasonably
incur in connection with its services.

 

10.         Cooperation. The parties agree that certain matters in which
Executive will be involved during the Term may necessitate Executive’s
cooperation in the future. Accordingly, following the termination of Executive’s
employment for any reason, to the extent reasonably requested by the Board,
Executive shall cooperate with the Bank in connection with matters arising out
of Executive’s service to the Bank; provided, however, that the Bank shall make
reasonable efforts to minimize disruption of Executive’s other activities. The
Bank shall reimburse Executive for reasonable expenses incurred in connection
with such cooperation, and, to the extent that Executive is required to spend
substantial time on such matters, Executive and the Bank shall negotiate in good
faith an hourly rate to be paid to Executive for time spent.

 

11.         Stock Ownership Requirements. During the Term, Executive shall be
expected to maintain ownership of NCC common stock in such amount as satisfies
the stock ownership guidelines set forth in NCC’s Corporate Governance
Guidelines, as in effect and applicable to Executive from time to time.

 

12.         Protective Covenants.

 

(a)          Definitions. The following capitalized terms used in this Agreement
shall have the meanings assigned to them below, which definitions shall apply to
both the singular and the plural forms of such terms:

 

(i)       “Commercial Banking” means the business of commercial banking and
related services as engaged in by the Bank and its affiliates during the Term.

 

9

--------------------------------------------------------------------------------

 

 

(ii)         “Competitive Services” means carrying on or engaging in the
business of Commercial Banking.

 

(iii)       “Confidential Information” means any and all data and information
relating to the Bank, its activities, business or clients that (A) is disclosed
to Executive or of which Executive becomes aware as a consequence of his
employment with the Bank; (B) has value to the Bank; and (C) is not generally
known outside of the Bank. “Confidential Information” shall include, but is not
limited to, the following types of information regarding, related to or
concerning the Bank: trade secrets (as defined by applicable law); financial
plans and data; management planning information; business plans; operational
methods; market studies; marketing plans or strategies; pricing information;
product development techniques or plans; customer lists; customer files, data
and financial information; details of customer contracts; current and
anticipated customer requirements; identifying and other information pertaining
to business referral sources; past, current and planned research and
development; computer aided systems, software, strategies and programs; business
acquisition plans; management organization and related information (including,
without limitation, data and other information concerning the compensation and
benefits paid to officers, directors, employees and management); personnel and
compensation policies; new personnel acquisition plans; and other similar
information. “Confidential Information” also includes combinations of
information or materials that individually may be generally known outside of the
Bank, but for which the nature, method or procedure for combining such
information or materials is not generally known outside of the Bank. In addition
to data and information relating to the Bank, “Confidential Information” also
includes any and all data and information relating to or concerning a third
party that otherwise meets the definition set forth above, that was provided or
made available to the Bank by such third party and that the Bank has a duty or
obligation to keep confidential. This definition shall not limit any definition
of “confidential information” or any equivalent term under state or federal law.
“Confidential Information” shall not include information that has become
generally available to the public by the act of one who has the right to
disclose such information without violating any right or privilege of the Bank.

 

(iv)       “Person” means any individual or any corporation, partnership, joint
venture, limited liability company, association or other entity or enterprise.

 

(v)       “Principal or Representative” means a principal, owner, partner,
shareholder, joint venturer, investor, member, trustee, director, officer,
manager, employee, agent, representative or consultant.

 

(vi)       “Protected Customer” means any Person that was called on, serviced by
or contacted by Executive in his capacity as an employee of the Bank, or that
was otherwise known to Executive by virtue of Executive’s employment with the
Bank.

 

10

--------------------------------------------------------------------------------

 

 

(vii)       “Restricted Period” means any time during Executive’s employment
with the Bank, and, if Executive’s employment with the Bank is terminated, the
following time periods:

 

(1)     Termination by the Bank for Cause: (A) for purposes of Section 12(c),
until the earlier of (y) the expiration of the Term or (z) the second
anniversary of the effective date of the termination of Executive’s employment;
and (B) for purposes of Section 12(d) and Section 12(e), through the expiration
of the Term;

 

(2)     Termination by the Bank without Cause or by Executive for Good Reason:
until the later of (A) the expiration of the Term or (B) the first anniversary
of the effective date of the termination of Executive’s employment;

 

(3)     Termination by Executive without Good Reason: through the expiration of
the Term; and

 

(4)     Termination following any Change in Control: until the earlier of (A)
the expiration of the Term or (B) the first anniversary of the effective date of
the termination of Executive’s employment.

 

(viii)       “Restrictive Covenants” means the restrictive covenants contained
in Sections 12(b) through 12(f) hereof.

 

(ix)       “Restricted Territory” means Jefferson, Shelby, Baldwin, Madison and
Lee Counties in Alabama; Pinellas, Seminole, Pasco, Orange, Volusia, St. Johns,
Lake, Indian River, Duval and Clay Counties in Florida; Fulton and Dekalb
Counties in Georgia; and any other location within one hundred (100) miles of
the principal place of Executive’s employment set forth in Section 3 hereof.
Additionally, “Restricted Territory” shall be deemed to include any additional
counties in which the Bank opens or acquires an office or branch, or otherwise
engages in Commercial Banking, during the Term.

 

(b)          Restriction on Disclosure and Use of Confidential Information.
Executive agrees that Executive shall not, directly or indirectly, use any
Confidential Information on Executive’s own behalf or on behalf of any Person
other than the Bank, or reveal, divulge or disclose any Confidential Information
to any Person not expressly authorized by the Bank to receive such Confidential
Information. This obligation shall remain in effect for as long as the
information or materials in question retain their status as Confidential
Information. Executive further agrees that he shall fully cooperate with the
Bank in maintaining the Confidential Information to the extent permitted by law.
The parties acknowledge and agree that this Agreement is not intended to, and
does not, alter either the Bank’s rights or Executive’s obligations under any
state or federal statutory or common law regarding trade secrets and unfair
trade practices. Anything herein to the contrary notwithstanding, Executive
shall not be restricted from: (i) disclosing information that is required to be
disclosed by law, court order or other valid and appropriate legal process;
provided, however, that, in the event that such disclosure is required by law,
Executive shall provide the Bank with prompt notice of such requirement so that
the Bank may seek an appropriate protective order prior to any such required
disclosure by Executive; or (ii) reporting possible violations of federal, state
or local law or regulation to any governmental agency or entity, or from making
other disclosures that are protected under the whistleblower provisions of
federal, state or local law or regulation, and Executive shall not need the
prior authorization of the Bank to make any such reports or disclosures and
shall not be required to notify the Bank that Executive has made such reports or
disclosures.

 

11

--------------------------------------------------------------------------------

 

 

(c)          Non-Competition. Executive agrees that, during the Restricted
Period, he will not, without prior written consent of the Bank, directly or
indirectly, in any capacity, (a) carry on or engage in Competitive Services
within the Restricted Territory on his own or on behalf of any Person or any
Principal or Representative of any Person or (b) own, manage, operate, join,
control, or participate in the ownership, management, operation or control of,
any business, whether in corporate, proprietorship or partnership form or
otherwise, where such business is engaged in the provision of Competitive
Services within the Restricted Territory.

 

(d)          Non-Solicitation of Protected Customers. Executive agrees that,
during the Restricted Period, he shall not, without the prior written consent of
the Bank, directly or indirectly, on his own behalf or as a Principal or
Representative of any Person, solicit, divert or take away, or attempt to
solicit, divert or take away, a Protected Customer for the purpose of engaging
in, providing or selling Competitive Services.

 

(e)          Non-Recruitment of Employees. Executive agrees that, during the
Restricted Period, he shall not, without the prior written consent of the Bank,
directly or indirectly, whether on his own behalf or as a Principal or
Representative of any Person, solicit or induce, or attempt to solicit or
induce, any employee of the Bank to terminate his or her employment relationship
with the Bank or to enter into employment with Executive or any other Person.

 

(f)         Return of Materials. Executive agrees that he will not retain or
destroy and will immediately return to the Bank on or prior to the date of
Executive’s termination of employment, or at any other time at which the Bank
requests such return, any and all property of the Bank that is in his possession
or subject to his control, including, but not limited to, keys, credit, access
and identification cards, personal items or equipment, customer files and
information, papers, drawings, notes, manuals, specifications, designs, devices,
code, e-mail, documents, diskettes, CDs, tapes, computers, mobile devices, other
electronic media and all other files and documents relating to the Bank and its
business (regardless of form, but specifically including all electronic files
and data of the Bank), together with all Confidential Information belonging to
the Bank or that Executive received from or through his employment with the
Bank. Executive will not make, distribute or retain copies of any such
information or property.

 

12

--------------------------------------------------------------------------------

 

 

(g)          Enforcement of Restrictive Covenants.

 

(i)       Rights and Remedies Upon Breach. The parties specifically acknowledge
and agree that the remedy at law for any breach of the Restrictive Covenants
will be inadequate, and that, in the event that Executive breaches, or threatens
to breach, any of the Restrictive Covenants, the Bank shall have the right and
remedy, without the necessity of proving actual damage or posting any bond, to
enjoin, preliminarily and permanently, Executive from violating or threatening
to violate the Restrictive Covenants and to have the Restrictive Covenants
specifically enforced by any court of competent jurisdiction, it being agreed
that any breach or threatened breach of the Restrictive Covenants would cause
irreparable injury to the Bank and that money damages would not provide an
adequate remedy to the Bank. In the event of any suit or arbitration with
respect to Executive’s obligations in this Section 12, the prevailing party
shall be entitled to recover reasonable attorneys’ fees and costs incurred in
such proceeding in addition to any and all other remedies available at law or in
equity.

 

(ii)       Severability and Modification of Restrictive Covenants. Executive
acknowledges and agrees that each of the Restrictive Covenants is reasonable and
valid in time and scope and in all other respects. The parties agree that it is
their intention that the Restrictive Covenants be enforced in accordance with
their terms to the maximum extent permitted by law. Each of the Restrictive
Covenants shall be considered and construed as a separate and independent
covenant. Should any part or provision of any of the Restrictive Covenants be
held invalid, void or unenforceable, such invalidity, voidness or
unenforceability shall not render invalid, void or unenforceable any other part
or provision of this Agreement or such Restrictive Covenant. If any of the
provisions of the Restrictive Covenants should ever be held by a court of
competent jurisdiction to exceed the scope permitted by the applicable law, such
provision or provisions shall be automatically modified to such lesser scope as
such court may deem just and proper for the reasonable protection of the Bank’s
legitimate business interests and may be enforced by the Bank to that extent in
the manner described above, and all other provisions of this Agreement shall be
valid and enforceable.

 

13.         Non-exclusivity of Rights. Nothing in this Agreement shall prevent
or limit Executive’s continuing or future participation in any employee benefit
plan, program, policy or practice provided by the Bank and for which Executive
may qualify, except as specifically provided herein. Amounts that are vested
benefits or that Executive is otherwise entitled to receive under any plan,
policy, practice or program of the Bank at or subsequent to the date of
termination shall be payable in accordance with such plan, policy, practice or
program, except as explicitly modified by this Agreement.

 

14.          Section 409A.

 

(a)          General Compliance. This Agreement is intended to comply with
Section 409A of the Code (“Section 409A”) or an exemption thereunder and shall
be construed and administered in accordance with Section 409A. Notwithstanding
any other provision of this Agreement, payments provided under this Agreement
may only be made upon an event and in a manner that complies with Section 409A
or an applicable exemption. Any payments under this Agreement that may be
excluded from Section 409A either as separation pay due to an involuntary
separation from service or as a short-term deferral shall be excluded from
Section 409A to the maximum extent possible. For purposes of Section 409A, each
installment payment provided under this Agreement shall be treated as a separate
payment. Any payments to be made under this Agreement upon a termination of
employment shall only be made upon a “separation from service” under Section
409A. If any payment or benefit provided to Executive pursuant to this Agreement
is determined to constitute “nonqualified deferred compensation” within the
meaning of Section 409A, and if such payment or benefit could be made or
provided (or start to be made or provided) during either of two tax years, then
the payment or benefit will be made or provided (or start to be made or
provided) in the latter of the two tax years. Notwithstanding the foregoing, the
Bank makes no representations that the payments and benefits provided under this
Agreement comply with Section 409A, and in no event shall the Bank be liable for
all or any portion of any taxes, penalties, interest or other expenses that may
be incurred by Executive on account of non-compliance with Section 409A.

 

13

--------------------------------------------------------------------------------

 

 

(b)          Specified Employees. Notwithstanding any other provision of this
Agreement, if any payment or benefit provided to Executive in connection with
his termination of employment is determined to constitute “nonqualified deferred
compensation” within the meaning of Section 409A, and Executive is determined to
be a “specified employee” as defined in Section 409A(a)(2)(b)(i), then such
payment or benefit shall not be paid until the first payroll date to occur
following the six-month anniversary of the date of Executive’s termination of
employment or, if earlier, on Executive’s death (the “Specified Employee Payment
Date”). The aggregate of any payments that would otherwise have been paid before
the Specified Employee Payment Date and interest on such amounts calculated
based on the applicable federal rate published by the Internal Revenue Service
for the month in which Executive’s separation from service occurs shall be paid
to Executive in a lump sum on the Specified Employee Payment Date, and
thereafter, any remaining payments shall be paid without delay in accordance
with their original schedule.

 

(c)          Reimbursements. To the extent required by Section 409A, each
reimbursement or in-kind benefit provided under this Agreement shall be provided
in accordance with the following:

 

(i)       the amount of expenses eligible for reimbursement, or in-kind benefits
provided, during each calendar year cannot affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other calendar year;

 

(ii)       any reimbursement of an eligible expense shall be paid to Executive
on or before the last day of the calendar year following the calendar year in
which the expense was incurred; and

 

(iii)       any right to reimbursements or in-kind benefits under this Agreement
shall not be subject to liquidation or exchange for another benefit.

 

(d)          Tax Gross-ups. Any tax gross-up payments provided under this
Agreement shall be paid to Executive on or before December 31 of the calendar
year immediately following the calendar year in which Executive remits the
related taxes.

 

15.         Top Hat Agreement. This Agreement is intended to constitute an
unfunded arrangement for Executive, who is a member of a select group of
management or highly compensated employees within the meaning of Sections
201(2), 301(a)(3) and 401(a)(1) of the Employee Retirement Income Security Act
of 1974, as amended.

 

14

--------------------------------------------------------------------------------

 

 

16.         Regulatory Action.

 

(a)          If Executive is removed and/or permanently prohibited from
participating in the conduct of the Bank’s affairs by an order issued under
Section 8(e)(4) or 8(g)(1) of the Federal Deposit Insurance Act (“FDIA”) (12
U.S.C. 1818(e)(4) and (g)(1)), all obligations of the Bank under this Agreement
shall terminate, as of the effective date of such order.

 

(b)          If Executive is suspended and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by a notice served under
Section 8(e)(3) or 8(g)(1) of FDIA (12 U.S.C. 1818(e)(3) and (g)(1)), all
obligations of the Bank under this Agreement shall be suspended as of the date
of service, unless stayed by appropriate proceedings. If the charges in the
notice are dismissed, the Bank shall reinstate (in whole or in part) any of its
obligations that were suspended.

 

(c)          If the Bank is in default (as defined in Section 3(x)(1) of FDIA),
all obligations under this Agreement shall terminate as of the date of default.

 

(d)          All obligations under this Agreement shall be terminated, except to
the extent that a determination is made that continuation of this Agreement is
necessary for the continued operation of the Bank (1) by the director of the
FDIC or his or his designee (the “Director”), at the time at which the FDIC
enters into an agreement to provide assistance to or on behalf of the Bank under
the authority contained in 12(c) of FDIA; or (2) by the Director, at the time at
which the Director approves a supervisory merger to resolve problems related to
operation of the Bank when the Bank is determined by the Director to be in an
unsafe and unsound condition.

 

(e)          Notwithstanding the timing for the payment of any severance amounts
described in Section 6 hereof, no such payments shall be made or commence, as
applicable, that require the concurrence or consent of the appropriate federal
banking agency of the Bank pursuant to 12 C.F.R. Section 359 prior to the
receipt of such concurrence or consent. The Bank shall have the obligation to
submit an application to make such payment to the appropriate federal banking
agency within fifteen (15) business days of Executive’s right to such payment
arising and shall provide a copy of such application to Executive. Any payments
suspended by operation of this Section 16(e) shall be paid as a lump sum within
thirty (30) days following receipt of the concurrence or consent of the
appropriate federal banking agency of the Bank or as otherwise directed by such
federal banking agency.

 

(f)          All obligations under this Agreement are further subject to such
conditions, restrictions, limitations and forfeiture provisions as may
separately apply pursuant to any applicable state or federal banking laws.

 

17.         Indemnification. In the event of any amendment, alteration or repeal
of the indemnification provisions included in the organizational documents of
the Bank as in effect on the Effective Date (the “Charter Documents”) that
adversely affects any indemnification right of Executive thereunder, then from
and after such amendment, alteration or repeal, Executive shall be entitled to
indemnity from the Bank on the same terms and conditions as those contained in
the Charter Documents as in effect on the Effective Date, as if such amendment,
alteration or repeal had not occurred.

 

15

--------------------------------------------------------------------------------

 

 

18.         Miscellaneous.

 

(a)          Governing Law. This Agreement, for all purposes, shall be construed
in accordance with the laws of the State of Delaware, without regard to
conflicts of law principles.

 

(b)         Arbitration. Any controversy or claim arising out of or relating to
this Agreement, or the breach thereof, shall be settled by arbitration, in
Birmingham, Alabama, in accordance with the Commercial Arbitration rules of the
American Arbitration Association, except that the arbitrator(s) shall be
required to be familiar with the laws of the State of Delaware as they relate to
this Agreement. Judgment upon the award rendered by the arbitrator(s) may be
entered in any court having jurisdiction thereof. The prevailing party shall be
entitled to recover reasonable attorneys’ fees and costs incurred in any such
arbitration proceeding in addition to any and all other remedies available at
law or in equity.

 

(c)         Successors and Assigns. This Agreement is personal to Executive and
shall not be assigned by Executive. Any purported assignment by Executive shall
be null and void from the initial date of the purported assignment. The Bank may
assign this Agreement to any successor or assign (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Bank. This Agreement shall inure to the benefit of the
Bank and permitted successors and assigns.

 

(d)           Captions. The captions of this Agreement are not part of the
provisions hereof and shall have no force or effect.

 

(e)          Amendments. No provision of this Agreement may be amended or
modified unless such amendment or modification is agreed to in writing and
signed by Executive and by an authorized representative of the Bank.

 

(f)         Notices. All notices and other communications hereunder shall be in
writing and shall be given by hand delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows: if to Executive, the address on file with the Bank, and if to the Bank,
National Commerce Corporation/National Bank of Commerce, 813 Shades Creek
Parkway, Suite 100, Birmingham, Alabama 35209, Attention: Richard Murray, or to
such other address as either party shall have furnished to the other in writing
in accordance herewith. Notice and communications shall be effective when
actually received by the addressee.

 

(g)          Severability. The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.

 

(h)          Withholding. The Bank may withhold from any amounts payable under
this Agreement such federal, state, local or foreign taxes as shall be required
to be withheld pursuant to any applicable law or regulation.

 

16

--------------------------------------------------------------------------------

 

 

(i)          Waivers. Failure of either party to insist, in one or more
instances, on performance by the other in strict accordance with the terms and
conditions of this Agreement shall not be deemed a waiver or relinquishment of
any right granted in this Agreement or of the future performance of any such
term or condition or of any other term or condition of this Agreement, unless
such waiver is contained in a writing signed by the party making the waiver.

 

(j)          Entire Agreement. Unless specifically provided herein, this
Agreement contains all of the understandings and representations between
Executive and the Bank pertaining to the subject matter hereof and supersedes
all prior and contemporaneous understandings, agreements, representations and
warranties, both written and oral, with respect to such subject matter.

 

(k)          Construction. The parties understand and agree that because they
both have been given the opportunity to have counsel review and revise this
Agreement, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Agreement. Instead, the language of all parts of this
Agreement shall be construed as a whole, and according to its fair meaning, and
not strictly for or against either of the parties.

 

(l)          Survival. Upon the expiration or other termination of this
Agreement, the respective rights and obligations of the parties hereto,
including, but not limited to, those set forth in Section 6(e)(ii) hereof, shall
survive such expiration or other termination to the extent necessary to carry
out the intentions of the parties under this Agreement.

 

(m)         Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument.

 

(n)        Acknowledgement. Executive acknowledges and agrees that the services
to be rendered by him to the Bank are of a special and unique character; that
Executive will obtain knowledge and skill relevant to the Bank’s industry,
methods of doing business and marketing strategies by virtue of Executive’s
employment; and that the restrictive covenants and other terms and conditions of
this Agreement are reasonable and reasonably necessary to protect the legitimate
business interest of the Bank. Executive further acknowledges that the amount of
his compensation reflects, in part, his obligations and the Bank’s rights under
Section 12 hereof; that he has no expectation of any additional compensation,
royalties or other payment of any kind not otherwise referenced herein in
connection herewith; and that he will not be subject to undue hardship by reason
of his full compliance with the terms and conditions of Section 12 hereof or the
Bank’s enforcement thereof. EXECUTIVE ACKNOWLEDGES AND AGREES THAT HE HAS FULLY
READ, UNDERSTANDS AND VOLUNTARILY ENTERS INTO THIS AGREEMENT. EXECUTIVE
ACKNOWLEDGES AND AGREES THAT HE HAS HAD AN OPPORTUNITY TO ASK QUESTIONS AND
CONSULT WITH AN ATTORNEY OF HIS CHOICE BEFORE SIGNING THIS AGREEMENT.

 

 

(signature page follows)

 

17

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

 

 

NATIONAL BANK OF COMMERCE

 

/s/ M. Davis Goodson, Jr.

 

 

 

 

M. Davis Goodson, Jr.

 

 

 

 

 

 

By:

/s/ John H. Holcomb, III

 

 

 

 

Name: John H. Holcomb, III

 

 

 

 

Title:   Executive Chairman

 

 

18